Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 11/03/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 10/12/20.  These drawings are acceptable.

Claim/Specification Objections
3.          Claims 1-12 are objected because the term “and/or” is unclear.  "The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect."
The examiner respectfully suggests revision as follow:
All the term “and/or” should be changed to “or”.

Claims 1-12 disclosed “determining an amount of a cannabinoid in the sample based on the optical density and/or absorbance”.  It is not clear that if this is the optical density and/or absorbance of the hemp sample or if this is the optical density and/or absorbance of the cannabinoid or if this is the optical density and/or absorbance of something else.  Therefore, this term is unclear.  According to the current Applicants’ Publication No. 2021/0131953, this term is interpreted as the followings: “determining an amount of a cannabinoid in the sample based on the optical density and/or absorbance of the sample at a selected wavelength.”, (Applicants’ Publication, [0002, 0010]).  

Claim 5 is objected because all the symbols in the equations 1-5 need to have the explanations.  These symbols are: OD, well, EtOH, TBA, CBD.

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

6.          Claim(s) 1-3, 6, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (Pub. No. 2017/0059536) in view of Stitzlein, (U.S. Pub. No. 2020/0018734). Hereafter “Wilks”, “Stitzlein”.
            Regarding Claim(s) 1, 6, 8, 9, 12, Wilks teaches 
            providing a sample including an amount of a cannabinoid, ([0004, 0007, 0017, 0019]);
            transmitting an amount of light through the sample, ([0005, 0008]), the light having a wavelength of 225 nm or 235nm, ([0005, 0008, 0033].  Note: UV light having a wavelength of approximately 230 nanometers is not different from a wavelength of 225 nm or 235nm);
            identifying an optical density [and/] or an absorbance for the sample, ([0034]); and
            determining an amount of a cannabinoid in the sample based on the optical density and/or absorbance, ([0034]).
             However, Wilks does not teach a hemp sample.  Stitzlein teaches a hemp sample, ([0100]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by having a hemp sample in order to implement inspection specific sample.

            Regarding Claim(s) 2, 3, although Wilks does not teach a hemp sample.  Stitzlein teaches a hemp sample, ([0100]).  Further, it is inherent that a hemp sample could be either a dry hemp sample or a wet hemp sample, an intact hemp sample or a ground hemp sample.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by having a hemp sample in order to implement inspection specific sample.

7.          Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (Pub. No. 2017/0059536) in view of Stitzlein, (U.S. Pub. No. 2020/0018734) further in view of Lieber et al. (U.S. Pub. No. 2017/0212049). Hereafter “Wilks”, “Stitzlein”, “Lieber”.
            Regarding Claim(s) 4, Wilks teaches all the limitations of claim 1 as stated above except for determining the amount based on the optical density of the hemp sample.  Wilks teaches determining the amount based on the optical density of the hemp sample, (claims 3, 9). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by determining the amount based on the optical density of the hemp sample in order to qualify cannabinoids, (claims 1, 3, 9).

8.          Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (Pub. No. 2017/0059536) in view of Stitzlein, (U.S. Pub. No. 2020/0018734), further in view of Wexler et al. (U.S. Pub. No. 2005/0106745). Hereafter “Wilks”, “Stitzlein”, “Wexler”.
            Regarding Claim(s) 10, Wilks teaches all the limitations of claim 1 as stated above except for microplate photometer.  Wexler teaches microplate photometer, ([0004]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by having microplate photometer in order to have measurement more efficiently, ([0004]).

9.          Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (Pub. No. 2017/0059536) in view of Stitzlein, (U.S. Pub. No. 2020/0018734), further in view of Tegen et al. (U.S. Pub. No. 2019/0276420). Hereafter “Wilks”, “Stitzlein”, “Tegen”.
            Regarding Claim(s) 11, Wilks teaches all the limitations of claim 1 as stated above except for the hemp sample is diluted in a solvent.  Tegen teaches the hemp sample is diluted in a solvent, ([0281, 0351, 0516, 0564, 0654, 0674, 0723, 0839]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by having the hemp sample is diluted in a solvent in order to examine a specific sample, ([0281, 0351, 0516, 0564, 0654, 0674, 0723, 0839]).

Allowable Subject Matter
10.          Claims 5, 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Objection were overcome.
11.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 5, 7. 
12.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for determining cannabinoid content in a hemp sample, comprising providing a hemp sample including an amount of a cannabinoid; transmitting an amount of light through the hemp sample, the light having a wavelength of 225 nm or 235nm; determining an amount of a cannabinoid in the sample based on the optical density [and/]or absorbance, wherein determining the amount of the cannabinoid in the sample comprises determining the amount based on the optical density of the hemp sample, wherein determining the amount using all equations from 1 to 5; in combination with the rest of the limitations of claims 1, and 4 and 5.
13.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for determining cannabinoid content in a hemp sample, comprising providing a hemp sample including an amount of a cannabinoid; transmitting an amount of light through the hemp sample, the light having a wavelength of 225 nm or 235nm; determining an amount of a cannabinoid in the sample based on the optical density [and/]or absorbance; wherein determining the amount of the cannabinoid in the sample comprises determining the amount based on the absorption of the hemp sample; and comprises determining the amount using the following equation: A = ꞓlc; in combination with the rest of the limitations of claims 1, and 6, and 7.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 27, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877